Reasons for Allowance
Claims 1-3, 5-8 and 21-27 have been found allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose nor render obvious all the cumulative limitations of independent claim 1 with particular attention to “a region of the cavity between two adjacent ones of the four tips having a ridge, the abrasive particle having a greatest height variation taken from the ridge that is between about 40 μm and about 120 μm” and of independent claim 21 with particular attention to “a post attached into a hole provided in the substrate” and “at least one abrasive particle affixed to the substrate via the post”.
There is no obvious reason to modify the teachings of Ishizuka and teach “a region of the cavity between two adjacent ones of the four tips having a ridge, the abrasive particle having a greatest height variation taken from the ridge that is between about 40 μm and about 120 μm” according to Applicant’s independent claim 1 or “a post attached into a hole provided in the substrate” and “at least one abrasive particle affixed to the substrate via the post” according to Applicant’s independent claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478.  The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ross J. Christie/
Assistant Examiner, Art Unit 1731
/PEGAH PARVINI/Primary Examiner, Art Unit 1731